Citation Nr: 0719736	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  05-41 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for residuals of a 
right middle finger injury.

2.  Entitlement to service connection for residuals of a 
right hand injury.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel



INTRODUCTION

The veteran had active service from September 1961 to March 
1966.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of October 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

A Travel Board hearing in front of the undersigned Veterans 
Law Judge was held in August 2006.  A transcript of the 
hearing has been associated with the claim file.  The veteran 
did clarify that he was not seeking service connection for a 
wrist disability.


FINDINGS OF FACT

1.  Service connection for residuals of a middle finger 
injury was denied by the RO in a decision of May 2002.  The 
veteran was informed of the decision and he did not appeal.

2.  The evidence submitted since the RO's May 2002 decision 
is relevant and probative of the issue at hand.

3.  Right hand disability is due to an in-service injury to 
the right hand.


CONCLUSIONS OF LAW

1.  The May 2002 decision, which denied service connection 
for residuals of a right hand injury with post-traumatic 
arthritis, is final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2006).

2.  The evidence received since the May 2002 decision, which 
denied service connection for residuals of a right hand 
injury with post-traumatic arthritis, is new and material, 
and the claim is reopened.  38 U.S.C.A. §§ 5103A, 5107, 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2006).

3.  Residuals of a right hand injury were incurred in 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant' s representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.   The Board notes that the veteran's request to reopen 
the claim and the claim for service connection are being 
granted, as such any deficiencies with regards to the VCAA 
notice requirements are harmless error.

New and Material 

The veteran was initially denied service connection for 
residuals of middle finger of the right hand condition in May 
2002 on the basis that the evidence of record did not show 
residuals.  The AOJ had accepted that the veteran had sought 
treatment.  The veteran submitted a request to reopen the 
claim in March 2004.  

At the time of the decision, the record included the service 
medical records which showed that the veteran had an x-ray of 
his right hand in March 1965 which was negative.  At 
separation, the upper extremities were normal.  There was no 
post service evidence confirming disability.  In essence, the 
record lacked evidence of disability and evidence of a nexus 
to service. 

Submitted since the RO's rating decision of May 2002 are two 
letters from the veteran's private physicians, Dr. M.P. and 
Dr. R.K.N., which state that the veteran sustained an injury 
to the right hand while in service and that as a result he is 
now experiencing severe limitation of motion of the middle 
finger of the right hand and degenerative changes in the 
right hand.  Dr. R.K.N's letter stated that the veteran's 
current disability is due to the injury in service.   

The RO's May 2002 decision is final based upon the evidence 
then of record.  A prior final decision will be reopened if 
new and material evidence is submitted.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  If the Board determines that the 
evidence is new and material, the case is reopened and 
evaluated in light of all the evidence, both new and old.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  In making 
this determination, the Board must look at all of the 
evidence submitted since the time that the claim was finally 
disallowed on any basis, not only since the time the claim 
was last disallowed on the merits.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  In the present case, this means that the 
Board must look at all the evidence submitted since the May 
2002 decision.

The Board notes that the applicable regulation requires that 
new and material evidence is evidence which has not been 
previously submitted to agency decision makers which relates 
to an unestablished fact necessary to substantiate the claim, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled, 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

The Board has made a careful review of the record.  The Board 
notes that at the time of the prior denial, there was 
evidence of the need for an x-ray of the right hand while in 
service, but no evidence of current right hand disability or 
a nexus to service.  Since that determination, the veteran 
has introduced evidence of a diagnosis of a right hand 
disability and nexus to service.  This evidence is relevant 
and probative to the issue at hand.  The evidence clearly 
cures the evidentiary defects that existed at the time of the 
prior decision.  See 38 C.F.R. § 3.156.  Based upon the 
reason for the prior denial, the additional evidence is new 
and material and the claim is reopened. 

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303 (2006).  

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).  "A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

Arthritis shall be granted service connection although not 
otherwise established as incurred in or aggravated by service 
if manifested to a compensable degree within one year 
following service in a period of war or following peacetime 
service on or after January 1, 1947.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307(a) 
(3), 3.309(a) (2006).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Initially the Board notes that the veteran has not claimed 
that he injured his right hand while in combat.  Therefore, 
the provisions of 38 U.S.C.A. § 1554(b) are not for 
application.  

After a careful review of the evidence of record, the Board 
finds that the evidence is in favor of a finding of service 
connection for residuals of a right hand injury (but not the 
wrist).

Service medical records show that the veteran underwent an x-
ray of the right hand in May 1965 which was negative.  
Service medical records are otherwise silent for any 
complaints of or treatment for a right hand injury or 
condition.  A separation physical of March 1966 noted the 
veteran's upper extremities as normal.  

In an October 2003 letter, Dr. M.P. the veteran's private 
physician, noted that the veteran injured his right hand in 
the military.  Physical examination revealed tenderness about 
the proximal interphalangeal joints of the right hand.  There 
was weakness with resisted pinch and grip strength testing.  
Radiographs of the right hand revealed degenerative changes.  

In a March 2004 letter, Dr. R.K.N., the veteran's private 
physician, stated that the veteran injured his right hand 
while in military service.  He noted that veteran was now 
experiencing severe limitation of motion of his right middle 
finger and that he could not open his hand after clenching 
his fist.  X-rays showed an old injury consisting of an old 
styloid fracture as well as an old radial fracture with 
chronic arthritic changes.  The physician opined that the 
veteran's symptoms and x-ray findings are the result of his 
injury in service.  

VA examination report of August 2004 notes that the veteran 
reported injuring his right hand while playing softball in 
service in 1964.  Another reported possible injury was an 
injury to the right arm muscle while playing football in 
April 2003.  The veteran reported getting worse in the last 
five years to the point where he is now unable to straighten 
his right middle finger.  X-ray of the right hand showed 
deformity of the distal aspect of the third metacarpal shaft.  
The diagnoses were injury to the right middle finger service 
connected in softball by history only; residual post 
traumatic mid flexion deformity of the MCP and PIP joint of 
the middle finger; chronic tenosynovitis of the flexor tendon 
joint to middle finger; mild degenerative changes, radio 
carpal joints; and, degenerative joint disease, fourth and 
fifth DIP joints.  The examiner opined that the in-service 
negative x-ray of the right hand was not a false negative.  
He further opined that "[b]ased on the c-file and clinical 
exam, I come to this conclusion the patient has chronic 
tenosynovitis of the right middle finger causing pain over 
the MCP, PIP and DIP joints.  There is also mild degenerative 
arthritis of MCP, PIP and DIP joint of the right middle 
finger.  The right wrist shows full range of motion.  No 
local tenderness which is negative for scaphoid fracture.  It 
is less likely as not that present right hand condition is 
due to in-service trauma to the right hand with fracture of 
wrist bone."

A second VA examination report of August 2004 notes that the 
veteran reported he had an injury to the right thumb whole 
playing softball in service in 1964.  There was no evidence 
in the claim file of the reported injury.  X-ray of the right 
hand showed deformity of the distal aspect of the third 
metacarpal with exostosis off of the distal aspect of the 
third metacarpal shaft.  There was slight degenerative joint 
disease seen at the fourth and fifth DIP joints.  The 
diagnosis was injury to the right hand service connected in 
softball by history only; residual post traumatic arthritis, 
CP, PIP and DIP joint right middle finger with tenosynovitis 
palmar and flexor tendon to right middle finger; degenerative 
changes at radio carpal joints; and, degenerative joint 
disease at the fourth and fifth DIP joint.  

At the Travel Board hearing of August 2006 the veteran 
testified that he injured his right middle knuckle while 
playing softball in service in either 1964 or 1965.  He 
stated he immediately went to sick bay.  He reported that 
they took x-rays which were negative and put his hand in ice 
and wrapped it.  He believes he was also placed on light duty 
for a couple of days.  He further noted that he has had pain 
ever since and that his hand is swollen and the finger is 
progressively getting worse at bending down.  He testified 
the swelling never really went down since the day of the 
injury.  The veteran reported having had an injury in his 
civilian job where he injured his right wrist but not the 
hand.  It was noted at the hearing that the veteran's middle 
finger was almost constantly bent probably at about a 25 
degree angle towards the pinkie finger.  

The veteran claims that he injured his right hand while 
playing softball in service in either 1964 or 1965 and that 
he sought treatment for the injury by going to sick bay.  He 
testified at the Travel Board hearing that they took x-rays 
which were negative and put his hand in ice and wrapped it.  
He believes he was also placed on light duty for a couple of 
days.  While service medical records are silent for an injury 
to the right hand, they do show that in May 1965 the veteran 
underwent an x-ray of the right hand which was negative.  The 
Board finds that the veteran's account of an in-service 
injury to the right hand to be credible.  The veteran is 
competent to state that he suffered and injury and when he 
suffered the injury.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  The Board finds that need for an x-ray of the right 
hand in service corroborates the veteran's account of his 
injury to the right hand while in service.  Furthermore, this 
Veterans Law Judge had the opportunity to observe the veteran 
during his testimony at the Travel Board hearing of August 
2006 and finds him to be credible.  Therefore, the Board 
finds that the veteran injured his right hand while in 
service.

As noted above, in order for service connection to be 
established, the veteran must have a current disability 
related to a disease or injury in service.  The Board has 
already found that the veteran had an injury to the right 
hand while in service.  Furthermore, the veteran has been 
diagnosed with residual post traumatic mid flexion deformity 
of the MCP and PIP joint of the middle finger; chronic 
tenosynovitis of the flexor tendon joint to middle finger; 
mild degenerative changes, radio carpal joints; and, 
degenerative joint disease, fourth and fifth DIP joints.  
Therefore, there is a current diagnosis of a right hand 
disability.  The question remaining is whether the veteran's 
current right hand disability is due to his in-service 
injury.

The Board finds that there is competent evidence of a nexus 
to service.  The Board notes that Dr. R.K.N., one of the 
veteran's private physicians, has opined that the veteran's 
current disability of the right hand is a result of his 
injury in service.  He based his opinion on the veteran's 
reported history of an injury in service, history which, as 
noted above, has been found to be credible, and current 
symptoms of severe limitation of motion of the right middle 
finger.  

The Board acknowledges that the VA examiner opined that the 
veteran's current right hand condition is less likely as not 
due to an in-service injury.  However, the examiner did not 
provide an explanation for his opinion and he did not provide 
an alternative etiology for the veteran's current right hand 
disability.  He did note the veteran's history of an injury 
to the right hand but noted he could not find evidence of the 
injury in the claim file.  It appears that the VA examiner's 
opinion is based on his finding that the veteran did not 
suffer an in-service injury.  However, as noted above, the 
Board has found the veteran's account of an in-service injury 
to the right hand to be credible.  On the other hand, the 
private physician's opinion is based on the veteran's 
reported history of an injury to the right hand in service 
and an examination of the veteran.  The Board finds the 
private physician's statement to be more reliable and 
convincing.  

In essence, the Board finds that the veteran has a 
disability, residuals of a right hand injury which was 
incurred in service and has continued since service.


ORDER

Service connection for residuals of a right hand injury (but 
not the wrist) is granted.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


